DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2020 has been entered.
 
Response to Arguments
Applicant’s arguments directed to the Singh and/or Bradski references have been considered but are moot due to the updated rejection presented in this Office Action. 
Applicant's arguments directed to the Vats reference have been considered but are not persuasive.
Applicant argues "The virtual user 1701 in FIG. 17 is a virtual assistant … The virtual assistant does not represent the user" (Remarks, pg. 9).  The Examiner agrees with this assertion.  In the rejection below, the Examiner does not allege that the virtual assistant 1701 of Fig. 17 represents the user.  Instead, the Examiner argues that it would have been obvious to include a virtual user such as in Fig. 5 into the showroom of Fig. 17, which would then teach the virtual refrigerators moving closer to and farther from the virtual user.
Applicant argues "there is no rationale for modifying or combining the 3D-graphics environment model depicted in FIG. 7* of Vats with the simulated human 3D-model in FIG. 5 of Vats" (Remarks, pg. 9; *Applicant presumably means Fig. 17).  The Examiner respectfully 
Any remaining arguments are considered moot based on the foregoing.

Claim Objections
Claims 1, 19, and 20 are objected to because of the following informalities:  The claims recite "a second stage" which is subsequently denoted as "the second state."  Appropriate correction is required.

Claim Interpretation
The Examiner has taken a narrow interpretation of the claim elements in the rejection below for the sake of compact prosecution, but a broader interpretation is possible and may be applied in future Office Actions, depending on the state of the claims and the mapping to prior art references.  For example, the claimed "second position" of claim 1 could be interpreted more broadly such that it has the same value as the claimed "first position."  Also, the claimed "rendering the virtual object at a second position" and the claimed "wherein a distance between the virtual object and the virtual user … is changed" of claim 1 could be interpreted more broadly such that they occur at separate times, and in different contexts, during the operation of a device, which would not require a single graphical user interface visualization that teaches both simultaneously.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vats et al. (US 2014/0208272; hereinafter "Vats").
Regarding claim 1, Vats teaches A method comprising: by a computing device, determining a current location of a virtual user corresponding to a user in a three-dimensional virtual environment, wherein the virtual environment comprises the virtual user representing the user and a virtual object ("The user can upload his own photograph to generate a virtual simulation of himself (504,504') [of Fig. 5] representing self. The simulated human 3D-model can walk as per his desire to a showroom or directly visit a product," para. 34), wherein the rendering of the virtual object is transient and customized for the user, wherein the customized rendering is based on a current stage of the user in a course of stages, and wherein a first stage is the current stage ("the human 3D-model is shown walking to the 3D-model of refrigerator, to open door (501'') [of Fig. 5] of displayed 3D-model of refrigerator himself (5e)," para. 34; e.g. one stage can be considered 5(d) where a virtual user is merely looking at the outside of the refrigerator while another stage can be considered 5(e) where a user is operating the refrigerator and viewing the interior); by the computing device, determining a position for the virtual object based on the first stage, wherein the position is in a field of view of the virtual user in the virtual environment; by the computing device, rendering the virtual object at the determined position in the virtual environment based on rendering instructions associated with the first stage (e.g. the virtual refrigerator of Fig. 5 has a determined position within a field of view of the virtual user), wherein the rendering instructions comprise rendering parameters associated with the virtual object, and wherein the rendering parameters depend on a distance between the current location of the virtual user and the determined position for the virtual object (e.g. in Fig. 5(d), a virtual user is seen standing a distance away from a refrigerator, and in Fig. 5(e) the user moves closer to interact with the refrigerator resulting in a new rendering of the refrigerator); by the computing device, determining that one or more of transition conditions to update the current stage to a second stage are satisfied (e.g. a user walking to, and interacting with a refrigerator from Fig. 5(d) to Fig. 5(e) is a transition condition; also, a user dragging a refrigerator 1704 to a closer location from Fig. 17(b) to Fig. 17(d) is a transition condition which causes a refrigerator to be rendered larger; para. 44 further describes a user transitioning from the stages of Fig. 17 to the stages of Fig. 5); and by the computing device, rendering the virtual object at a second position based on rendering instructions associated with the second state (e.g. the refrigerator 1704 is rendered in a different position between the stages illustrated in Fig. 17(b) and Fig. 17(d)), wherein a distance between the virtual object and the virtual user representing the user in the virtual environment is changed (e.g. Figs. 5(d) and 5(e) illustrate a distance between the refrigerator and the virtual user changing).
While Vats illustrates a virtual user representation 504 in Fig. 5 and changing a position of a virtual object 1704 in Fig. 17, Vats does not expressly illustrate both of these concepts in a single drawing.  However, Vats discloses "The simulated human 3D-model can walk as per his desire to a showroom or directly visit a product" (para. 34).  Fig. 17 illustrates a "3D-graphics environment model of interior of a refrigerator showroom" (para. 44), where a user perspective of a series of refrigerators is shown, but the virtual user is not specifically shown in the illustration.
both a virtual user and virtual objects that change position based on user interest would have the predictable result of a more immersive virtual showroom.  This is especially true because Vats discloses a user transitioning between the showroom views of Fig. 17 and Fig. 5 (see para. 44), which would be more immersive and realistic if the rendered virtual user is common to both views.  Note that the Examiner does not allege that the virtual assistant 1701 of Fig. 17 is a visual representation of the user; instead, the Examiner argues above that it would have been obvious to include a visual representation of a user such as in Fig. 5 into the showroom of Fig. 17, thereby teaching that the virtual refrigerators move closer to and farther from the virtual user.
Regarding claim 2, Vats renders obvious identifying one or more candidate positions for the virtual object, wherein the one or more candidate positions are identified based on a type of the virtual object; and selecting a position for the virtual object from the one or more candidate locations based on the first stage, wherein the selected position is appropriate for the type of the virtual object (e.g. both Fig. 5 and Fig. 17 illustrate one or more candidate positions selected based on the virtual object being a refrigerator in a refrigerator showroom).
Regarding claim 3, Vats renders obvious wherein the rendering parameters are customized based on the current stage (e.g. the rendering parameters of Figs. 5(d) to 5(e) are customized for whether the user is in the looking stage or operating stage).
Regarding claim 4, Vats renders obvious wherein the rendering parameters comprise an appearance of the virtual object, and a behavior of the virtual object (e.g. Figs. 5(d) and 5(e) illustrate different appearances and behaviors of a virtual object and Figs. 17(b) and 17(d) illustrate different appearances/sizes for virtual object 1704 and the behavior of the virtual object moving back and forth).
Regarding claim 5, Vats renders obvious wherein the appearance of the virtual object is modified to emphasize the virtual object if the distance is within a threshold distance (e.g. Fig. 17 illustrates a virtual object getting larger, which is considered an emphasis, as it moves closer).
Regarding claim 7, Vats renders obvious wherein the virtual object is rendered at a larger size compared to the virtual object rendered when the distance exceeds the threshold distance (e.g. Fig. 17 illustrates closer virtual objects being rendered larger than distant visual objects).
Regarding claim 9, Vats renders obvious wherein the virtual object is rendered with one or more additional features based on the user's interest (e.g. Fig. 5 illustrates additional features displayed in response to user interest).
Regarding claim 10, Vats renders obvious wherein the user's interest is determined based on a user profile of the user, demographic information of the user, one or more posts or comments made by the user in relation to the virtual object or a topic related to the virtual object, a reaction by the user to the virtual object, or one or more topics of interest to the user (e.g. Figs. 5(d) and 5(e) illustrate a user reacting to the virtual object).
Regarding claim 11, Vats renders obvious wherein the behavior of the virtual object depends on the determined position for the virtual object (e.g. the refrigerator of Fig. 5 illustrates different behaviors such as doors opening corresponding to different positions in comparison to the positions of Fig. 17).
Regarding claim 12, Vats renders obvious wherein the behavior of the virtual object depends on the appearance of the virtual object (e.g. see Fig. 5).
Regarding claim 13, Vats renders obvious wherein the second stage is determined based on a detected user input ("The simulated human 3D-model can not only walk and experience a different virtual world but can see himself operating the product," para. 34; "A mouse cursor (1702) is shown in 17b, on the click of which on the path, and dragging back, other 3D-models of a refrigerator (1706,1706') are displayed as seen in FIGS. 17c and 17d," para. 44).
Regarding claim 14, Vats renders obvious wherein the stages comprise awareness, knowledge, liking, preference, conviction, or acquisition (e.g. Figs. 5 and 17 are examples of awareness and knowledge; also "online shopping" from para. 1 implies acquisition).
Regarding claim 15, Vats renders obvious wherein the transition conditions depend on the current stage (e.g. a user in Fig. 5 can only transition to a "doors open" stage if the current stage is a "doors closed" stage, and a user of in Fig. 17 can only transition to having a refrigerator in a closer position if the refrigerator was previously in a more distance position).
Regarding claim 16, Vats renders obvious wherein the determining one or more of the transition conditions are satisfied comprises detecting a request from the user to purchase, rent, borrow, or use a product or service represented by the virtual object ("The simulated human 3D-model … can see himself operating the product," para. 34).
Regarding claim 17, Vats renders obvious wherein the determining one or more of the transition conditions are satisfied comprises detecting an interaction by the user with the virtual object, wherein the interaction comprises an affirmative detectable motion by the user (e.g. "A mouse cursor (1702) is shown in 17b, on the click of which on the path, and dragging back, other 3D-models of a refrigerator (1706,1706') are displayed as seen in FIGS. 17c and 17d," para. 44).
Regarding claim 18, Vats renders obvious wherein the affirmative detectable motion comprises the user turning head toward the virtual object, following the virtual object with eyes, pointing toward the virtual object, reaching toward the virtual object, walking toward the virtual object, touching the virtual object, or operating a feature of the virtual object ("The simulated human 3D-model can not only walk and experience a different virtual world but can see himself operating the product," para. 34; "A mouse cursor (1702) is shown in 17b, on the click of which on the path, and dragging back, other 3D-models of a refrigerator (1706,1706') are displayed as seen in FIGS. 17c and 17d," para. 44).
Regarding claims 19 and 20, they are rejected for the same reasons set forth in the rejection of claim1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vats in view of Fujimaki et al. (US 2016/0033770; hereinafter "Fujimaki").
Regarding claim 6, Vats renders obvious wherein the virtual object is rendered in a particular color (e.g. "The paste color can also be observed together with the exterior body of the paste tube," para. 39).
Vats does not disclose wherein the particular color is more noticeable than a color of the virtual object rendered when the distance exceeds the threshold distance.
In the same art of displaying virtual objects in a virtual environment, Fujimaki teaches wherein the particular color is more noticeable than a color of the virtual object rendered when the distance exceeds the threshold distance ("the color and the brightness of a virtual object OB are determined in consideration of a distance from a user to a real object," para. 198; "lowering at least one of chroma, brightness, and contrast of image data indicating a virtual object to be displayed distantly," para. 218).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Fujimaki to Vats.  The motivation would have been "to emphasize a user's feeling of perspective" (para. 218).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vats in view of Kasahara (US 2014/0375691).
Regarding claim 8, Vats does not disclose wherein the virtual object is rendered with additional details than the virtual object rendered when the distance exceeds the threshold distance.
In the same art of display virtual objects in a virtual environment, Kasahara teaches wherein the virtual object is rendered with additional details than the virtual object rendered when the distance exceeds the threshold distance ("if the information processing apparatus 100 gradually comes close to the real object obj_r from the state where the display of the virtual object is the outline display, and then the distance d becomes smaller than a 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Kasahara to Vats.  The motivation would have been for "appropriately displaying additional information so as to be suitable for a posture of a real object" (Kasahara, para. 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611